DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6: The claim recites in line 2 that “the second diameter is approximately the same as the first diameter”, however, it is unclear from both the claim and the as-filed specification ¶ 33 what construes a second diameter that is “approximately” the same as the first diameter and accordingly the scope of the claim could not be ascertained at this time because there are no defined limits which indicate what percentage difference between diameters is acceptable in order to still be considered to be “approximately” the same size as one another.
The examiner recommends either indicating which portion of Applicant’s disclosure that Applicant believes obviates the instant rejection under 35 U.S.C. 112 and/or amending the claim such that the instant rejection is rendered moot.
As to claim 7: The claim depends directly from claim 6 and accordingly inherits the indefiniteness from claim 6 for the reasons noted above.

As to claim 16: The claim recites a recitation similar to claim 6 and accordingly is also rejected under 35 U.S.C. 112 for reasons similar to claim 6 above but is not repeated herein for brevity.
As to claim 17: The claim depends directly from claim 16 and accordingly inherits the indefiniteness from claim 16 for the reasons noted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 10-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. A novel Ultrasonic velocity sensing approach to monitoring state of charge of vanadium redox flow battery (hereafter Chou), prior art of record as indicated in the IDS filed 4 September 2020, in view of Steingart et al. US PG-PUB 2019/0072614 A1 (hereafter Steingart).
As to claim 1: Chou discloses a system (fig. 1) for monitoring a state-of-charge (referred to throughout the document as SOC as initially noted in, e.g. the abstract) of a redox flow battery (vanadium redox flow battery - VRB; see first paragraph under heading “1. Introduction”) having an electrolyte reservoir (element 2 in fig. 1) containing an electrolyte solution (fig. 1 and see the first paragraph under heading “2. Experimental” regarding the electrolyte solution utilized in the depicted setup), the system comprising:
a probing cell (element 3 in fig. 1 - the separate ultrasonic detection device is considered to be a probing cell because this is where the ultrasonic sensor, element 4 in the figure, is disposed), the probing cell connected to the electrolyte reservoir (fig. 1 - the probing cell with ultrasonic transducer is connected to the reservoir as depicted);
an ultrasonic system, comprising:
an ultrasonic pulser-receiver (the ultrasonic velocity sensor disclosed in the second paragraph of the third page, left hand column; the sensor is disclosed as emitting and receiving pulses to generate plots such as that depicted in inset fig. 1 which notes that the left hand side has a transmitter and the right hand side has a receiver); and
an ultrasonic transducer attached to the probing cell (element 4 in fig. 1), the ultrasonic transducer configured to:
transmit pulses at a frequency into the probing cell (inset fig. 1 - while the frequency is not specifically noted therein, because the transducer is an ultrasonic transducer as noted above, there is a well defined frequency of pulses emitted into the cell in order to generate the pulse plots as depicted); and
receive echoes, the echoes being reflections of the pulses (the ultrasonic sensor receives echoes as disclosed in the second paragraph of the third page, left hand column which notes that pulses are received after being emitted).

Chou does not explicitly teach:
one or more processors of a computer system, the one or more processors configured to:
process the echoes to obtain acoustic measurements, the acoustic measurements effective to calculate an acoustic attenuation coefficient of the electrolyte solution; and
determine, based on the acoustic attenuation coefficient, the state-of-charge of the redox flow battery, the acoustic attenuation coefficient representing an energy loss rate of the echoes after propagation through the probing cell.

Steingart teaches one or more processors of a computer system (224; fig. 2 and see ¶ 22 as well as ¶ 37), the one or more processors configured to:
process echoes to obtain acoustic measurements (¶ 36), the acoustic measurements effective to calculate an acoustic attenuation coefficient of the electrolyte solution (¶ 31 regarding the analyzed acoustic signals and the various parameters that can be determined therefrom, including attenuation); and
determine, based on the acoustic attenuation coefficient, the state-of-charge of the redox flow battery, the acoustic attenuation coefficient representing an energy loss rate of the echoes after propagation through the probing cell (¶ 30 regarding the SOC of a battery that is expressed as a function of variations in acoustic data - when considered in combination with Chou which already discloses the use of a probing cell and redox flow battery as noted previously, the determination of the state-of-charge of such a battery is considered to be based on the acoustic attenuation coefficient which represents an energy loss rate of echoes after propagating through the probing cell that makes the ultrasonic measurements).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chou such that one or more processors of a computer system are configured to process the echoes to obtain acoustic measurements, the acoustic measurements effective to calculate an acoustic attenuation coefficient of the electrolyte solution and determine, based on the acoustic attenuation coefficient, the state-of-charge of the redox flow battery, the acoustic attenuation coefficient representing an energy loss rate of the echoes after propagation through the probing cell because reflected ultrasonic signals may be correlated to the state of a battery under test such as suggested in Steingart ¶ 30 and the state of charge of a battery is an important parameter in batteries to attempt to design higher production efficiencies and improved battery life as also noted in Steingart ¶ 4. Additionally, acoustic data may also be used in a machine learning algorithm to further predict state of charge of batteries or other parameters such as battery life or damage as also noted in Steingart ¶ 32.

As to claim 2: Chou as modified by Steingart teaches the system of claim 1, wherein the probing cell (element 3 in fig. 1 of Chou) is configured to be temporarily connected to the electrolyte reservoir (fig. 1 of Chou - the probing cell element is depicted as being a separate component from the electrolyte reservoir 2 of the battery and accordingly is considered to be only temporarily connected because each of the reservoirs and probing cell elements are in line with each other but are distinct and hence the probing cell may be removed and is thus considered to be temporarily connected).

As to claim 8: Chou as modified by Steingart teaches the system of claim 1, wherein the ultrasonic pulser-receiver is further configured to perform one or more of:
amplify the echoes; or
filter the echoes (¶ 37 of Steingart regarding the acoustic data that may be windowed, resampled, or filtered).

As to claim 10: Chou as modified by Steingart teaches the system of claim 1, wherein the electrolyte reservoir (element 2 in inset fig. 1 of Chou) is a catholyte reservoir of the redox flow battery (the flow battery depicted in fig. 1 of Chou is depicted as having an redox active electrolyte reservoir 2 as disclosed in second page, first paragraph under the heading of “2. Experimental” and accordingly, in order to be able to function as a flow battery, at least one of the depicted reservoirs must necessarily be a catholyte reservoir).

As to claim 11: Chou as modified by Steingart teaches the system of claim 1, wherein the one or more processors (the processor disclosed in ¶ 22 and 37 of Steingart as part of computer 224) are further configured to obtain at least ten acoustic measurements, wherein the at least ten acoustic measurements are taken while a pump of the redox flow battery is on, the pump being connected to the probing cell and the electrolyte reservoir (see fig. 1 of Chou - a pump of the depicted redox flow battery is connected to the probing cell and the electrolyte reservoir as depicted - the experimental setup is considered to be capable of obtain at least ten acoustic measurements because at least this many measurements are required in order to be able to generate plots of the type depicted in fig. 6).

As to claim 12: Chou discloses a method for monitoring a state-of-charge (referred to throughout the document as SOC as initially noted in, e.g. the abstract) of a redox flow battery (vanadium redox flow battery - VRB; see first paragraph under heading “1. Introduction”) having an electrolyte reservoir (element 2 in fig. 1) containing an electrolyte solution (fig. 1 and see the first paragraph under heading “2. Experimental” regarding the electrolyte solution utilized in the depicted setup), the method comprising:
transmitting, by an ultrasonic transducer (element 4 in fig. 1) attached to a probing cell (element 3 in fig. 1 - the separate ultrasonic detection device is considered to be a probing cell because this is where the ultrasonic sensor, element 4 in the figure, is disposed), pulses at a frequency (inset fig. 1 - while the frequency is not specifically noted therein, because the transducer is an ultrasonic transducer as noted above, there is a well defined frequency of pulses emitted into the cell in order to generate the pulse plots as depicted) into the probing cell, the probing cell connected to the electrolyte reservoir (see fig. 1);
receiving, by the ultrasonic transducer, echoes, the echoes being reflections of the pulses (the ultrasonic sensor receives echoes as disclosed in the second paragraph of the third page, left hand column which notes that pulses are received after being emitted).

Chou does not explicitly teach:
processing, by one or more processors of a computer system, the echoes to obtain acoustic measurements, the acoustic measurements effective to calculate an acoustic attenuation coefficient of the electrolyte solution; and
determining, by the one or more processors and based on the acoustic attenuation coefficient, the state-of-charge of the redox flow battery, the acoustic attenuation coefficient representing an energy loss rate of the echoes after propagation through the probing cell.

Steingart teaches processing, by one or more processors of a computer system (224; fig. 2 and see ¶ 22 as well as ¶ 37), echoes to obtain acoustic measurements (¶ 36), the acoustic measurements effective to calculate an acoustic attenuation coefficient of the electrolyte solution (¶ 31 regarding the analyzed acoustic signals and the various parameters that can be determined therefrom, including attenuation); and
determining, by the one or more processors and based on the acoustic attenuation coefficient, the state-of-charge of the redox flow battery, the acoustic attenuation coefficient representing an energy loss rate of the echoes after propagation through the probing cell (¶ 30 regarding the SOC of a battery that is expressed as a function of variations in acoustic data - when considered in combination with Chou which already discloses the use of a probing cell and redox flow battery as noted previously, the determination of the state-of-charge of such a battery is considered to be based on the acoustic attenuation coefficient which represents an energy loss rate of echoes after propagating through the probing cell that makes the ultrasonic measurements).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chou such that one or more processors of a computer system are configured to process the echoes to obtain acoustic measurements, the acoustic measurements effective to calculate an acoustic attenuation coefficient of the electrolyte solution and determine, based on the acoustic attenuation coefficient, the state-of-charge of the redox flow battery, the acoustic attenuation coefficient representing an energy loss rate of the echoes after propagation through the probing cell because reflected ultrasonic signals may be correlated to the state of a battery under test such as suggested in Steingart ¶ 30 and the state of charge of a battery is an important parameter in batteries to attempt to design higher production efficiencies and improved battery life as also noted in Steingart ¶ 4. Additionally, acoustic data may also be used in a machine learning algorithm to further predict state of charge of batteries or other parameters such as battery life or damage as also noted in Steingart ¶ 32.

As to claim 18: Chou as modified by Steingart teaches the method of claim 12, further comprising, obtaining, by the one or more processors (the processor disclosed in ¶ 22 and 37 of Steingart as part of computer 224) at least ten acoustic measurements are taken while a pump of the redox flow battery is on, the pump being connected to the probing cell and the electrolyte reservoir (see fig. 1 of Chou - a pump of the depicted redox flow battery is connected to the probing cell and the electrolyte reservoir as depicted - the experimental setup is considered to be capable of obtain at least ten acoustic measurements because at least this many measurements are required in order to be able to generate plots of the type depicted in fig. 6).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. A novel Ultrasonic velocity sensing approach to monitoring state of charge of vanadium redox flow battery (hereafter Chou) in view of Steingart et al. US PG-PUB 2019/0072614 A1 (hereafter Steingart) as applied to claim 1 above, and further in view of Kishi et al. US Pat 5,191,796 (hereafter Kishi).
As to claim 9: Chou as modified by Steingart teaches all of the limitations of the claimed invention as described above regarding claim 1, including an ultrasonic pulser-receiver (the ultrasonic velocity sensor of Chou disclosed in the second paragraph of the third page, left hand column; the sensor is disclosed as emitting and receiving pulses to generate plots such as that depicted in inset fig. 1 which notes that the left hand side has a transmitter and the right hand side has a receiver) that is configured, in the transmission of the pulses into the probing cell (element 4 in fig. 1 of Chou), to:
generate a series of pulses (see Chou third page, second paragraph in the left hand column which notes that pulses are both emitted and received and therefore a series of pulses are considered to be generated), 
but does not explicitly teach:
amplifying the series of pulses; and
impedance matching the series of pulses to the probing cell.

Kishi teaches amplifying a series of pulses (col. 19, lines 29-37); and
impedance matching the series of pulses (col. 19, lines 40-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Chou as modified by Steingart such that the series of pulses are amplified and impedance matched to the probing cell of Chou because such an arrangement is an art recognized means of achieving the useful and predictable result of generating ultrasonic wave pulses that produce a frequency spectrum showing frequency dependence of the utilized acoustic emission sensor without carrying out a Fourier transformation as suggested in col. 19, lines 53-64 of Kishi and thus would simplify use of the system of Chou by obviating extra calculation.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over in Steingart et al. US PG-PUB 2019/0072614 A1 (hereafter Steingart) in view of Chou et al. A novel Ultrasonic velocity sensing approach to monitoring state of charge of vanadium redox flow battery (hereafter Chou), prior art of record as indicated in the IDS filed 4 September 2020.
As to claim 19: Steingart discloses a computer-readable storage media (¶ 22) comprising computer-executable instructions (¶ 22) for monitoring a state-of-charge of a battery (¶ 26) having an electrolyte reservoir containing an electrolyte solution (¶ 38 - the part of the battery in which the disclosed electrolyte is contained is considered to be an electrolyte reservoir), the computer-executable instructions, when executed, cause one or more processors of a computer system (224; see fig. 2) to:
control an ultrasonic transducer (204; see ¶ 36) to transmit pulses at a frequency (¶ 36 - the pulses are disclosed as being ultrasonic and hence will have a definite and well defined frequency at which they are transmitted);
receive, from the ultrasonic transducer, echoes, the echoes being reflections of the pulses (¶ 36);
process echoes to obtain acoustic measurements (¶ 37 regarding the acoustic data that is obtained from the echoes), the acoustic measurements effective to calculate an acoustic attenuation coefficient (¶ 31 regarding the analyzed acoustic signals and the various parameters that can be determined therefrom, including attenuation); and
determine, based on the acoustic attenuation coefficient, the state-of-charge of the battery, the acoustic attenuation coefficient representing an energy loss rate of the echoes (¶ 30 regarding the SOC of a battery that is expressed as a function of variations in acoustic data; the determination of the state-of-charge of a battery is considered to be based on the acoustic attenuation coefficient which represents an energy loss rate of echoes after propagating through layers of the battery).
Steingart does not explicitly teach:
the battery is a redox flow battery; and
controlling an ultrasonic transducer to transmit pulses into a probing cell, wherein the ultrasonic transducer is attached to the probing cell and the probing cell is connected to the electrolyte reservoir; and
the acoustic attenuation coefficient representing an energy loss rate of the echoes after propagation through the probing cell.
Chou teaches a battery that is a redox flow battery (see first page, first paragraph under the heading “1. Introduction” which discloses the battery disclosed throughout the document being a vanadium redox flow battery); and
controlling an ultrasonic transducer to transmit pulses into a probing cell (see the third page, second paragraph which notes that an ultrasonic transducer, such as that depicted as element 4 in fig. 1, transmits pulses into a probing cell that contains the ultrasonic detection device and sensor as depicted in the inset figure within fig. 1), wherein the ultrasonic transducer is attached to the probing cell and the probing cell is connected to the electrolyte reservoir (fig. 1 - the probing cell with ultrasonic transducer is connected to the reservoir as depicted); and
the acoustic attenuation coefficient representing an energy loss rate of the echoes after propagation through the probing cell (the ultrasonic signals are propagated through the probing cell encompassing elements 3 and 4 in fig. 1 and when considered in combination with the teaching in Steingart ¶ 31 which notes that measured acoustic reflections are used to determine acoustic parameters such as the attenuation of said signals, the acoustic attenuation coefficient that is representative of the energy loss rate of echoes after propagation through the probing cell is considered to be determined by said signals being received at the ultrasonic receiver and said signals analyzed to determine said coefficient).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Steingart such that the battery is a redox flow battery, controlling an ultrasonic transducer to transmit pulses into a probing cell, wherein the ultrasonic transducer is attached to the probing cell and the probing cell is connected to the electrolyte reservoir, and the acoustic attenuation coefficient representing an energy loss rate of the echoes after propagation through the probing cell because redox flow batteries have desirable properties such as long life cycles, minimal safety issues, and high efficiency, such as suggested in the first page, first paragraph under heading “1. Introduction” of Chou and such an experimental setup allows an operator and allows for an accurate method to determine the state of charge for vanadium redox batteries in particular for various operational conditions such as also noted in the last page of Chou, first paragraph.

Allowable Subject Matter
Claims 3-5, 13-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 3: The prior art of record does not disclose or render obvious to the skilled artisan a probing cell and ultrasonic system being configured to be calibrated using water, when considered in combination with the limitations of parent claim 1.
As to claim 4: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of the probing cell comprising a first disk at the first lateral end and a second disk at the second lateral end, and wherein the ultrasonic transducer is attached to one of the first disk or the second disk, when considered in combination with the other limitations recited in the instant claim and parent claim 1.
In particular, while the probing cell (element 3 of Chou as depicted in fig. 1) may be considered to have a cylindrical shape and first and second lateral ends such as depicted in fig. 1 of Chou, there does not appear to be any disclosure, teaching, or suggestion in the cited prior art to render obvious a probing cell that further comprises a first disk at the first lateral end and a second disk at the second lateral end.

As to claim 5: The claim depends ultimately from claim 4 and accordingly is indicated objected to as allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims at least by virtue of its dependency upon another claim (i.e. claim 4) already indicated allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 13: The prior art of record does not disclose or render obvious to the skilled artisan a method comprising calibrating, using water, the probing cell and the ultrasonic system, when considered in combination with the limitations recited in parent claim 12.

As to claim 14: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of the probing cell comprising a first disk at the first lateral end and a second disk at the second lateral end, and wherein the ultrasonic transducer is attached to one of the first disk or the second disk, when considered in combination with the other limitations recited in the instant claim and parent claim 12.
In particular, while the probing cell (element 3 of Chou as depicted in fig. 1) may be considered to have a cylindrical shape and first and second lateral ends such as depicted in fig. 1 of Chou, there does not appear to be any disclosure, teaching, or suggestion in the cited prior art to render obvious a probing cell that further comprises a first disk at the first lateral end and a second disk at the second lateral end.

As to claim 15: The claim depends ultimately from claim 14 and accordingly is indicated objected to as allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims at least by virtue of its dependency upon another claim (i.e. claim 14) already indicated allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 20: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of first set of echoes comprising reflections of the pulses that reflected within a disk of the probing cell to which the ultrasonic transducer is attached, determine a first amplitude of a first echo of the first set of echoes, and calculate, based on a longitudinal length of the probing cell and a ratio of the second amplitude to the first amplitude at a particular frequency, the acoustic attenuation coefficient, when considered in combination with the other limitations recited in the claim and in view of the limitations of parent claim 19.

Claims 6, 7, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claim 6: The claim depends ultimately from claim 4 and accordingly would also be objected to as allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims if the rejection under 35 U.S.C. 112(b) for the reasons indicated above is overcome.
As to claim 7: The claim depends from claim 6 and accordingly inherits the indefiniteness of claim 6 for the reasons noted above but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims if the rejection under 35 U.S.C. 112(b) for the reasons indicated above is overcome.
As to claim 16: The claim depends ultimately from claim 15 and accordingly would also be objected to as allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims if the rejection under 35 U.S.C. 112(b) for the reasons indicated above is overcome.
As to claim 17: The claim depends from claim 16 and accordingly inherits the indefiniteness of claim 16 for the reasons noted above but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims if the rejection under 35 U.S.C. 112(b) for the reasons indicated above is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        

/RANDY W GIBSON/Primary Examiner, Art Unit 2856